NUMBER 13-12-00470-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JAHIRIEIKONEN ISRAEL-LOWE,                                                   Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                   On Appeal from the 404th District Court
                        of Cameron County, Texas.


                             MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Memorandum Opinion Per Curiam

       Appellant, Jahirieikonen Israel-Lowe, attempts to appeal a conviction for

possession of marijuana. On October 21, 2013, the Court abated this appeal because

the record failed to include a certification of appellant’s right to appeal. A supplemental

clerk’s record was filed on November 18, 2013.              Accordingly, this appeal is

REINSTATED.
       The supplemental clerk’s record contains a “Superseding, Unopposed Motion

Regarding a Certification” signed by both appellant’s counsel and appellee’s counsel,

indicating that appellant does not have the right of appeal. The supplemental record

also contains a trial court certification that “this is a plea-bargain case, and the Defendant

has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).

       The Court, having examined and fully considered the record before the Court,

concludes that appellant has not established: (1) that the certification currently on file

with this Court is incorrect, or (2) that appellant otherwise has a right to appeal. The

Texas Rules of Appellate Procedure provide that an appeal must be dismissed if the trial

court’s certification does not show that the defendant has the right of appeal. See TEX.

R. APP. P. 25.2(d), 37.1, 44.3, 44.4. Accordingly, this appeal is DISMISSED.

                                                  PER CURIAM



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of December, 2013.




                                              2